MEMORANDUM *
Judith Reinsdorf appeals the district court’s grant of summary judgment in favor of her brother, Jerry Reinsdorf. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the facts, we will not recite them here.
The district court properly found that Judith’s declaration was a sham.1 Her deposition testimony was clear, and it contradicted the statements she made in her declaration. Absent the declaration, nothing in the record creates a genuine issue of material fact precluding summary judgment.2 Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The court's finding was one of fact, which we review for clear error. See Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 267 (9th Cir.1991); United States v. Doe, 155 F.3d 1070, 1074 (9th Cir.1998) (enbanc).


. See Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002).